Exhibit 10.6

REVISED 2012 BONUS COMPENSATION PLAN FOR SENIOR MANAGEMENT

RATIFIED BY THE BOARD MAY 3, 2012

 

•  

Eligible Executives (6): CEO, CMO, CFO, SVP-GMs (2) and SVP-Business
Development.

 

•  

Bonus pool is funded by achievement of payout targets and maximum achievement,
with pro-rata payment for achievement with a floor of 95% of revenue targets and
80% of operating profit targets as noted in tables below.

 

•  

Bonus target payouts based on a percentage of base salary.

 

•  

Bonus are weighted 30% for the first half of the year and paid at close of
audited review following Q2 and are weighted 70% for the second half of the year
and paid at the close of audited financials following Q4.

 

•  

Payout to eligible executives will be based 60% on consolidated revenue and 40%
on non-GAAP income from operations for all but SVPs where it will be based 60%
on net revenue for the relevant CafePress business lines and 40% on non-GAAP
income from operations for that same business line. The SVP-Business Development
had additional MBOs applied to his targets.

The Objective Targets against which bonus compensation award will be determined
by the Compensation Committee of the Board of Directors.

 

CEO:    60% target, 90% max    CFO:    50% target, 75% max    CMO:    40%
target, 60% max    SVP-GM:    25% target, 35% max    SVP-Business Development:
   25% target, 35% max   